              Case 2:18-cv-01723-MJP Document 88 Filed 10/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DANIEL HOPKINS,                                  CASE NO. C18-1723 MJP

11                                 Plaintiff,                ORDER DENYING DEFENDANT’S
                                                             MOTION FOR JUDGMENT AS A
12                  v.                                       MATTER OF LAW

13          INTEGON GENERAL INSURANCE
            COPORATION,
14
                                   Defendant.
15

16

17          THIS MATTER comes before the Court on Defendant Integon General Insurance

18   Corporation’s Motion for Judgment as a Matter of Law (Dkt. No. 84). Having reviewed the

19   Motions and the related record, having heard from the Parties, and having previously ruled on

20   Defendant’s arguments (Dkt. Nos. 37, 44), the Court DENIES the Motion for Judgment as a

21   Matter of Law for the reasons stated in the trial court record upon oral argument (Dkt. No. 83).

22   //

23   //

24   //


     ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER OF LAW - 1
             Case 2:18-cv-01723-MJP Document 88 Filed 10/14/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 14, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER OF LAW - 2
